Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 and 09/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,536,240 in view of Pan et al. (US 2019/0,215,133). 

Although the claims at issue are not identical, they are not patentably distinct from each other because 


Instant Application 16/693,906
U.S. Patent No. 10,536,240
As per claim 1:
As per claim 6:
As per claim 11:

obtaining A information bits;  


performing cyclic redundancy check (CRC) encoding on the A information bits to generate a bit sequence of A+L bits that comprises L CRC bits and the A information bits;  



interleaving the bit sequence based on an interleaving sequence to obtain an interleaved bit sequence, 


wherein the interleaving sequence comprises A+L indexes corresponding to the A+L bits, and the A+L indexes are obtained by subtracting Kmax-A from A+L indexes of a maximum-length interleaving sequence that comprises Kmax+L indexes, and wherein each of the A+L indexes of the 


maximum-length interleaving sequence is greater than or equal to Kmax-A, and Kmax is a maximum quantity of information bits corresponding to the maximum-length interleaving sequence;  



performing polar encoding on the second bit sequence to obtain encoded information;  

performing rate matching on the encoded information to obtain rate matched information;  and.  

outputting the rate matched information. 

As per claim 2:
As per claim 7:
As per claim 12:
wherein L=24, and a CRC polynomial is 0x1D11A9B. 


As per claim 3:
As per claim 8:
As per claim 13:


As per claim 4:
As per claim 9:
As per claim 14:
wherein the maximum-length interleaving sequence is***

As per claim 5:
As per claim 10:
As per claim 15:
wherein … interleaving sequence are … 





obtaining, by the transmit end, A to-be-encoded information bits;  

performing, by the transmit end, cyclic redundancy check (CRC) encoding on the A to-be-encoded information bits, to obtain a first bit sequence, wherein the first bit sequence comprises L CRC bits and the A to-be-encoded information bits, and L and A are positive integers;  


performing, by the transmit end, an interleaving operation on the first bit sequence, to obtain a second bit sequence, 

wherein a first interleaving sequence used for the interleaving operation comprises extracting all indexes greater than or equal to Kmax-A from a maximum-length interleaving sequence and subtracting Kmax-A from each of all the extracted indexes, a length of the first interleaving sequence is equal to A+L, 

a length of the maximum-length interleaving sequence is equal to Kmax+L, and Kmax is a maximum information bit quantity corresponding to the maximum-length interleaving 


polar encoding on the second bit sequence to obtain encoded information;  and 





outputting, by the transmit end, the encoded information. 

As per claim 2:


L=24, a CRC polynomial of 0x1D11A9B: 




As per claim 2:
with Kmax=200,



As per claim 2:
wherein the maximum-length interleaving sequence is***



As per claim 2:
wherein the maximum-length interleaving sequence is***



One of ordinary skill in the art would clearly recognize independent claims of current application is an obvious variation of the claimed subject matter of independent claims of patent US 10,536,240 because both (1) obtaining A information bits (2) performing cyclic redundancy check (CRC) encoding of A information bits (3) interleaving the bit sequence based on an interleaving sequence to obtain an interleaved bit sequence wherein the maximum-length interleaving sequence is (see 

One of ordinary skill in the art would clearly recognize that the independent claims of patent US 10,536,240 does not indicate “performing rate matching on the encoded information to obtain rate matched information”.  However, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a rate matching as taught by Pan et al. (US 2019/0,215,133)  into the system in order to improve reliability of the transmission.
(Pan, [0123] communication device may further apply channel coding (e.g., via a polar encoder) and/or rate matching on segmented code blocks at 910)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/Primary Examiner, Art Unit 2111